STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

SUSAN RUSSO MARCHAND, ET AL. NO. 2022 CW 0470

VERSUS

TEXAS BRINE COMPANY, LLC, ET AUGUST 2, 2022

AL.

In Re: Texas Brine Company, LLC, applying for supervisory
writs, 23rd Judicial District Court, Parish of

Assumption, No. 34270.

 

BEFORE : McDONALD, THERIOT, AND HESTER, JJ.

WRIT DENIED. The criteria set forth in Herlitz
Construction Co., Ine. v. Hotel Investors of New Iberia, Inc.,
396 So.2d 878 (La. 1981) (per curiam), are not met.

JMM

MRT
CHH

COURT OF APPEAL, FIRST CIRCUIT

Asn)

DEPUTY CLERK OF COURT
FOR THE COURT